Reasons for Allowance
The claims have been amended correcting the indefiniteness issue for claim 5 and claim 10. Therefore the prior rejection under 35 U.S.C. 112(b) of claims 5 and 10 is withdrawn.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the system and method of controlling construction machinery as claimed by the instant application.
The invention is a system and method of controlling construction machinery. An upper camera is installed in a driver cabin of construction machinery wherein the upper camera photographs the front of the driver cabin. A lower camera is installed in a vehicle body of the construction machinery to photograph the front of the vehicle body. A work apparatus posture detection portion is configured to detect a posture of the work apparatus connected rotatably to the vehicle body. An image processing portion is configured to synthesize first and second images captured from the upper camera and the lower camera into one image. The image processing portion is configured to transparency- process at least one of the first and second images in the synthesized image according to the posture of the work apparatus detected by the work apparatus posture detection portion. A display device is configured to display the synthesized image transparency-processed by the image processing portion. The image processing portion transparency-processes the first image in the synthesized image when at least a part of the work apparatus invades a predetermined position, and the image processing portion transparency-processes the second image in the synthesized image when the work apparatus does not invade the predetermined position.
	A notable prior art of record is Ding et al. (US 2021/0291733) (hereinafter Ding). As noted in prior actions, Ding discloses a display control system for a work vehicle. Multiple cameras are mounted in the vehicle including an upper camera mounted in the vehicle's cabin and multiple lower cameras mounted in a variety of other locations in/around the vehicle. As can be seen in Fig.2, cameras 123 and 124 are both lower compared to camera 122 and both capture images in the front of the cabin. The posture of the work equipment/vehicle is also determined. As can be seen in Fig.8, at least one image is generated for display via an output display wherein the generated image includes portions of the image captured by the upper camera 122, images captured by camera 123, as well as a bird's eye image which was generated using images from cameras 124. Thus the single synthesized image includes camera images from cameras 122, 123, and 124.  
	Another notable prior art of record is Tsuji et al. (US 2018/0171594) (hereinafter Tsuji). As noted in prior actions, Tsuji discloses multiple cameras mounted in a variety of locations on a work machine/vehicle wherein the images are processed for subsequent display. Tsuji discloses an upper camera and at least one camera mounted on the vehicle lower than the upper camera and facing forward. As disclosed by the various examples of Tsuji, a first camera image from a first camera and a second camera image from a second camera are processed and synthesized into a single image. Examples the first camera images are shown in Fig.6, Fig.17, Fig.20, and Fig.25. Examples of second camera images are shown in Fig.7, Fig.18, Fig.21, and Fig.25. Examples of the display images are shown in Fig.8, Fig.19, Fig.22, and Fig.26. As can be seen in all the display images, portions of either the first image or the second image appear "transparent". The system processes one of the images in order to generate a skeletal representation of the image depending on a working state of the machine wherein the working state can be determined based on the working equipment's attitude ("posture"). Tsuji discloses the image regions are processed in order to generate a skeletal image which "is seen through" and one of ordinary skill in the art would readily appreciate this is equivalent to a "transparency-processed" image. 
	Although both Ding and Tsuji discloses systems for construction machinery including multiple cameras wherein camera images are captured, processed, and synthesized to produce one or more display images, the combination of Ding and Tsuji fails to render the claims obvious. Ding discloses an upper camera, a lower camera, and synthesizing images captured from the cameras to produce a display image, similar to the instant invention. However, Ding does not disclose applying a transparency-process to portions of the captured images like the instant invention. Tsuji does disclose applying a transparency-process when generating a synthesized image, which is similar to the instant invention. However, claim 1 specifies either the first image or the second image will be transparency-processed in the synthesized image depending on whether a part of the work apparatus invades a predetermined position. Specifically, if the work apparatus invades a predetermined position, the first image will be transparency-processed in the synthesized image and if the work apparatus does not invade the predetermined position, the second image will be transparency-processed in the synthesized image. Neither Tsuji nor Ding disclose this concept. 
Furthermore the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        September 6, 2022